       Case 3:16-md-02741-VC Document 13011 Filed 04/30/21 Page 1 of 4



Arthur H. Bryant (SBN 208365)
BAILEY & GLASSER, LLP
1999 Harrison Street, Suite 660
Oakland, CA 94612
Tel.: (510) 272-8000
Fax: (510) 436-0291
E-mail: abryant@baileyglasser.com

Benjamin L. Bailey (admitted pro hac)        Joshua I. Hammack (admitted pro hac)
BAILEY & GLASSER, LLP                        BAILEY & GLASSER, LLP
209 Capitol Street                           1055 Thomas Jefferson Street NW, Suite 540
Charleston, WV 25301                         Washington, DC 20007
Tel: (304) 345-6555                          Tel.: (202) 548-7798
Fax: (304) 342-1110                          Fax: (202) 463-2103
E-mail: bbailey@baileyglasser.com            E-mail: jhammack@baileyglasser.com

Counsel for Amici Curiae
                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA

                                                 MDL NO. 2741
 IN RE: ROUNDUP PRODUCTS
 LIABILITY LITIGATION                            Case No. 3:16-md-02741-VC

                                                 SUPPLEMENTAL BRIEF OF 93 LAW
                                                 FIRMS AND 167 LAWYERS AS AMICI
 THIS DOCUMENT RELATES TO:                       CURIAE IN OPPOSITION TO
                                                 AMENDED PROPOSED SETTLEMENT
                                                 AGREEMENT
 Ramirez, et al. v. Monsanto Co., Case No.
 3:19‐cv‐02224                                   The Honorable Vince Chhabria
                                                 Date: May 19, 2021
                                                 Time: 10:00 am
                                                 Courtroom 4 – 17th Floor




            SUPPLEMENTAL AMICI BRIEF OF LAW FIRMS AND LAWYERS OPPOSING
                                                  PRELIMINARY APPROVAL
                                        MDL NO. 2741, CASE NO. 3:16-md-02741
        Case 3:16-md-02741-VC Document 13011 Filed 04/30/21 Page 2 of 4




       This Supplemental Brief is filed in response to plaintiffs’ reply brief, the amended proposed

settlement agreement, the revised class notice, and the revised legal services program by the 93

law firms and 167 lawyers who previously filed the Notice of Motion, Motion for Leave to File,

and Opposition of 93 Law Firms and 167 Lawyers as Amici Curiae to Motion for Preliminary

Approval of Proposed Class Settlement. Dkt. Nos. 12700 & 12700-1. Counsel respectfully

continues to request the opportunity to participate in oral argument regarding the now-amended

proposed settlement’s preliminary approval. Additionally, counsel for Lisa Blue, individually, as

President of the National Trial Lawyers, and on behalf of its 14,000 members, who joined in our

Initial Motion and Opposition as Amici Curiae, has authorized us to inform the Court that she and

they join in this Supplemental Brief and continue to oppose the now-amended proposed class

action settlement.

       Plaintiffs’ Reply in Support of Motion for Preliminary Approval of the amended proposed

class action settlement (“Plaintiffs’ Reply Brief”) begins by saying, “This settlement will save

lives.” Dkt. No. 12911 at 11. In fact, this settlement will kill people. It will allow Monsanto to

keep manufacturing and selling deadly Roundup products, lie to the public about the horrifying

fatal disease they cause, avoid paying punitive damages to all of the class members (including

those exposed in the future), and be able to calculate the relatively small amount it will have to

pay each of its future victims as a cost of doing business while it continues this course of conduct

as long as it likes. No class action settlement has ever done anything like that. No class action

settlement ever should.

       Indeed, in all of the class actions settlements relied on in Plaintiffs’ Reply Brief, such as In

re Diet Drugs, the defendant’s injurious conduct had stopped. 369 F.3d 293, 298 (3d Cir. 2004)

(noting that the drugs at issue had been removed from the market in 1997, before almost any of
                                               1
             SUPPLEMENTAL AMICI BRIEF OF LAW FIRMS AND LAWYERS OPPOSING
                                                   PRELIMINARY APPROVAL
                                         MDL NO. 2741, CASE NO. 3:16-md-02741
        Case 3:16-md-02741-VC Document 13011 Filed 04/30/21 Page 3 of 4




the lawsuits had been filed and before any settlement discussions occurred); 282 F.3d 220, 225 (3d

Cir. 2002) (same). Here, the proposed settlement would both allow and help Monsanto to continue

its injurious conduct forever—and severely limit its liability and damages in the meantime.

       Our initial Motion for Leave to File Opposition of 93 Law Firms and 167 Lawyers as Amici

Curiae to Motion for Preliminary Approval (“Initial Motion”) noted that there were many

problems with the proposed settlement, including that most of the proposed class members cannot

adequately be notified of its terms, and said that our amici curiae brief “focuses on three of them:

(1) the wholesale release of punitive damages, (2) the four-year stay on judicial proceedings, and

(3) the secret science panel. Each of these violates core principles of America’s system of justice—

and requires that preliminary approval of the proposed settlement be denied.” Dkt. No. 12700 at

2; see generally Dkt. No. 12700-1. It also advanced an additional reason the proposed settlement

should be rejected:

       If the proposed class action settlement is approved, there is a very real risk that corporations
       injuring people nationwide will try to use the approach taken in this settlement as a template
       for future mass tort and personal injury cases, including toxic tort, medical device,
       pharmaceutical, and product liability cases. Injury victims’ right to seek and obtain justice
       in our nation’s courts could be replaced by private deals worked out between corporate
       wrongdoers and their selected class counsel. If America’s civil justice system is to be a
       system of justice, that cannot be how it works.
Dkt. No. 12700 at 2–3.
       Monsanto and class counsel have now amended the proposed settlement agreement, but

(1) the wholesale release of punitive damages, (2) the four-year stay on judicial proceedings, and

(3) the secret science panel remain. So does the impossibility of adequately notifying most of the

proposed class members. The amendments related to these central defects are insignificant and do

not qualify the proposed settlement for preliminary approval. Nor do they decrease the danger the

proposed settlement poses to the class members—and our system of justice.

                                                  2
             SUPPLEMENTAL AMICI BRIEF OF LAW FIRMS AND LAWYERS OPPOSING
                                                   PRELIMINARY APPROVAL
                                         MDL NO. 2741, CASE NO. 3:16-md-02741
       Case 3:16-md-02741-VC Document 13011 Filed 04/30/21 Page 4 of 4




       Our Initial Motion said: “[T]he proposed settlement seriously endangers access to justice

for millions of people in the proposed class, would prevent Monsanto’s victims from holding it

accountable, and would reward Monsanto in numerous respects.” Dkt. No. 12700 at 2. Nothing

has changed.

       We, therefore, respectfully continue to submit that this Court should deny preliminary

approval of this now four-times-repackaged proposed class action settlement. No class action

settlement like this one should ever be approved.

Dated: April 30, 2021                         Respectfully submitted,
                                               /s/ Arthur H. Bryant
                                              Arthur H. Bryant (SBN 208365)
                                              BAILEY & GLASSER, LLP
                                              1999 Harrison Street, Suite 660
                                              Oakland, CA 94612
                                              Tel.: (510) 272-8000
                                              Fax: (510) 436-0291
                                              E-mail: abryant@baileyglasser.com

                                              Benjamin L. Bailey (admitted pro hac)
                                              BAILEY & GLASSER, LLP
                                              209 Capitol Street
                                              Charleston, WV 25301
                                              Tel: (304) 345-6555
                                              Fax: (304) 342-1110
                                              E-mail: bbailey@baileyglasser.com

                                              Joshua I. Hammack (admitted pro hac)
                                              BAILEY & GLASSER, LLP
                                              1055 Thomas Jefferson Street NW, Suite 540
                                              Washington, DC 20007
                                              Tel.: (202) 548-7798
                                              Fax: (202) 463-2103
                                              E-mail: jhammack@baileyglasser.com

                                              Counsel for Amici Curiae


                                                3
               SUPPLEMENTAL AMICI BRIEF OF LAW FIRMS AND LAWYERS OPPOSING
                                                     PRELIMINARY APPROVAL
                                           MDL NO. 2741, CASE NO. 3:16-md-02741
